PER CURIAM.
This is an appeal of a summary judgment in a civil action. The summary judgment now before us was entered after a final judgment of the United States Bankruptcy Court for the Southern District of Florida, which (inter alia) allowed the plaintiff-appellee to “proceed in State Court for further proceedings for enforcement hereof consistent with this order.” Relitigation of the matters determined in the United States Bankruptcy Court is not permitted. See E.I. Dupont de Nemours & Co., Inc. v. Melvin Piedmont Nursery, 971 So.2d 897 (Fla. 3d DCA 2007). The *457defendant-appellee has not carried the burden of demonstrating any reversible error.
Affirmed.